DETAILED ACTION
This action is made in response to the arguments/amendments filed on December 23, 2020.  This action is made final.
	Claims 1-20 are pending.  Claims 15-20 have been amended. Claims 1, 8, and 15 are independent claims.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant argues previously cited Zhou fails to teach “receiving a user input on the GUI” and “performing a communication control process or a communication setting process based on the user input being in a region associated with an icon of the plurality of icons and being a first user input type or a second user input type”. Specifically, Applicant argues that Zhou is “silent with regard to the use of the a [sic] second input type being provided on the GUI and in a region associated with an icon to perform a process other than the selection of a channel”.  However, the examiner respectfully disagrees.
Zhou teaches a software configurable aircraft audio control panel (e.g., see title) having an interface that is graphical in nature wherein a user can enter commands through the use of graphics., (i.e., graphical user interface) as illustrated in figures 1-17. Zhou further teaches displaying various icons corresponding to the communications systems, as illustrated in figures 1-17, wherein the user can select one of more voice/navigation channel icons (i.e. icons corresponding to the communication systems) e.g., see [0030], [0031], [0037], [0041]).  
The claims presently recite “receiving a user input on the GUI; and performing a communication control process or a communication setting process based on the user input being in a region associated with an icon of the plurality of icons and being a first user input type or a second user input type”.  As recited, the claims do not require there to be both a first user input type and a second user input type as the first and second user input types, as argued by the Applicant.  Rather, the input types are cited in the alternative as well as the communication control process and the communication setting process.  Accordingly, where the prior art teaches performing a communication control process or a communication setting process based on the user input…being a first user input type or a second user input type, then it meets the claimed limitation.  Applicant acknowledges that Zhou teaches selection/deselection of an icon (e.g., see Remarks dated 12/23/2020 page 12), which reads upon a first type of a user input.  It is further noted that Zhou does teach a rotation input (i.e., second type of user input) in addition to a touch/selection input (e.g., see [0041]).
Applicant further states that Zhou fails to disclose the process performed is based on which type of input is provided on the GUI.  However, the examiner respectfully disagrees.  Zhou teaches that based on a selection input, one or more voice/navigation channels may be monitored (e.g., see [0030], [0037]) which reads upon a communication control process as described in [0042] of Applicant’s originally filed specification.  As such, Zhou reads upon the limitations as claimed and the previous grounds of rejection are maintained.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 8, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhou et al. (USPPN: 2017/0017463; hereinafter Zhou).
As to claim 1, Zhou teaches A method for managing communications on a vehicle (e.g., see Abstract), comprising: 
obtaining a configured state of audio systems and communications systems (e.g., see [0027] teaching a configurable aircraft audio control panel (ACP));
 generating a graphical user interface (GUI) based on the configured state (e.g., see Figs. 1-17, [0029], [0062] teaching displaying a GUI of the configurable ACP); 
displaying the GUI, the GUI including a plurality of icons, the plurality of icons corresponding to the communications systems, the plurality of icons indicating which communications systems are being monitored for output and/or receiving an audio input through the audio systems (e.g., see Figs. 1-17, [0030], [0031] teaching displaying a plurality of icons corresponding to the communications system in which the plurality of icons indicate which system is being monitored for output); 
receiving a user input on the GUI (e.g., see [0034]-[0035], [0062] teaching receiving user input on the GUI); and 
performing a communication control process or a communication setting process based on the user input being in a region associated with an icon of the plurality of icons and being a first user input type or a second user input type e.g., see [0034]-[0038], [0062] teaching based on the type of user input received the highlighted icon is either selected as a communication channel or is configured).  

As to claim 8, the claim is directed to a system implementing the method of claim 1 and further claims a memory and a processor (e.g., see Fig. 18) and is similarly rejected.

As to claim 15, the claim is directed to the non-transitory computer-readable medium implementing the method of claim 1 and is similarly rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 9-13, and 16-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou, as applied above, and in further view of Opaluch (USPPN: 2008/0281665; hereinafter Opaluch).
As to claim 2, the rejection of claim 1 is incorporated.  Zhou further teaches wherein the GUI further includes, for one or a combination of icons, of the plurality of icons: an underline bar indicating a context menu for an icon is accessible, a monitor icon indicating a corresponding communications system associated with an icon is actively selected to output audio through the audio systems, a highlight icon indicating a corresponding communications system associated with an icon is actively selected to receive audio input to a microphone of the audio systems, and/or28Attorney Docket No.: 00194-0156-01000 a volume control icon indicating a current volume setting and/or an ability to change the current volume setting for a corresponding communications system associated with an icon (e.g., see Figs. 1-17, [0030]-[0031], [0034], [0037], [0046], [0049] teaching a plurality of indicator icons/notifications associated with the selected icon.  The plurality of indicator icons/notifications including an indicator to output audio through the audio system for the selected icon, a highlighting indicating the currently selected icon, and a volume control icon indicating the current volume setting).
It is noted while the claims recite that only one of the plurality of icons is required, and is therefore taught by Zhou.  For the purposes of compact prosecution and in the same field of endeavor of graphical user interfaces, Opaluch teaches an underline bar indicating a context menu for an icon is accessible (e.g., see Fig. 3, [0048] teaching that a plurality of different display indicators, including an underline, can be used to indicate if an option contains sub-options).  Accordingly, it would have been obvious to one of ordinary skill in the art, at the time of the invention, to modify Zhou in view of Opaluch to easily indicate to a user additional choices for selection (e.g., see [0048] of Opaluch).

As to claim 3, the rejection of claim 2 is incorporated. Zhou further teaches wherein before the performing the communication control process or the communication setting process, the method further comprises: 
determining whether an input region of the user input is in the region associated with the icon of the plurality of icons (e.g., see [0036], [0062] teaching determining an icon for selection based on user input); and 
in response to determining the input region of the user input is in the region associated with the icon, performing the communication control process or the communication setting process based on the user input and the icon (e.g., see [0036]-[0037], [0062] teaching a user can further select and/or configure the selected icon based on user input).  

As to claim 4, the rejection of claim 3 is incorporated.  Zhou further teaches wherein the performing the communication control process or the communication setting process based on the user input and the icon includes: 
determining whether the user input is the first user input type or the second user input type (e.g., see [0036], [0062] teaching determining a first or a second type of input); 
in response to determining the user input is the first user input type, performing the communication control process (e.g., see [0036], [0062] teaching a first input for selecting the icon (i.e., communication control process)); and 
in response to determining the user input is the second user input type, performing the communication setting process (e.g., see [0036]-[0038], [0062] teaching a second input for adjusting volume/frequency, etc. (i.e., setting process)).  

As to claim 5, the rejection of claim 4 is incorporated.  Zhou further teaches wherein the communication control process includes: 
determining a communication control action based on the user input, wherein the communication control action corresponds to: 
monitoring a communications system corresponding to the icon if the configured state indicates the communications system was not currently being monitored, stopping the monitoring the communications system if the configured state indicates the communications system was currently being monitored, or allowing user inputs to adjust a volume of the communications system (e.g., see [0036]-[0038], [0062] teaching a communication control action based on user input including changing the selection state to on/off and/or adjusting the volume).  

	As to claims 9-12, the claim are directed to the system implementing the method of claims 2-5 and are similarly rejected.

As to claims 16-19, the claim are directed to the non-transitory computer readable storage medium implementing the method of claims 2-5 and are similarly rejected.

Claims 6-7, 13-14 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou and Opaluch, as applied above, and in further view of Chouteau et al. (USPPN: 2017/0225786; hereinafter Chouteau).
As to claim 6, the rejection of claim 4 is incorporated. Zhou-Opaluch further teaches wherein the communication setting process includes: 
displaying a context menu for a communications system corresponding to the icon on the GUI (e.g., see Fig. 3 of Opaluch teaching displaying context menu corresponding to a displayed item on the GUI.  See Abstract of Zhou teaching a communications system); 
receiving another user input (e.g., see [0048] of Opaluch teaching receiving user input).
While Zhou teachings changing settings of a communication system and Opaluch teaches displaying a context menu, Zhou-Opaluch fail to teach changing a setting of the communications system based on the another user input.  
However, in the same field of endeavor of graphical user interfaces, Chouteau teaches changing a setting of the communications system based on the another user input (e.g., see Fig. 3, [0045] teaching changing a setting of the communication system based on user input after displaying a context menu associated with an icon on the GUI).  Accordingly, it would have been obvious to one of ordinary skill in the art, to modify Zhou-Opaluch in view of Chouteau to quickly and easily configure reconfigurable buttons (e.g., see [0045] of Chouteau).

As to claim 7, the rejection of claim 6 is incorporated. Chouteau further teaches wherein the context menu includes information for a configured state of the communications system and an interface to make changes to the configured state of the communications system to change the setting of the communications system (e.g., see Figs. 3, [0045] wherein the context menu includes information of the configured state of the communications system and upon user selection, the configuration change is applied to the interface).

As to claims 13-14, the claim are directed to the system implementing the method of claims 6-7 and are similarly rejected.

As to claims 20, the claim are directed to the non-transitory computer readable medium implementing the method of claim 6 and is similarly rejected.

Relevant Art not Cited
	As a courtesy, below are references the examiner found to be relevant to Applicant’s disclosure.  Applicant is encouraged to review the references when preparing any subsequent amendments/remarks.
Pappas et al. (USPN: 9,703,476): teaching a multi-touch cockpit interface for controlling aircraft systems


It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.” In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). Further, a reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments. Merck & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989). See also  Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005);  Celeritas Technologies Ltd. v. Rockwell International Corp., 150 F.3d 1354, 1361, 47 USPQ2d 1516, 1522-23 (Fed. Cir. 1998).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
In the interests of compact prosecution, Applicant is invited to contact Examiner via electronic media pursuant to USPTO policy outlined MPEP § 502.03. All electronic communication must be authorized in writing. Applicant may wish to file an Internet Communications Authorization Form PTO/SB/439. Applicant may wish to request an interview using the Interview Practice website: http://www.uspto.gov/patent/laws-and-regulations/interview-practice.
Applicant is reminded Internet e-mail may not be used for communication for matters under 35 U.S.C. § 132 or which otherwise require a signature. A reply to an Office action may NOT be communicated by Applicant to the USPTO via Internet e-mail. If such a reply is submitted by Applicant via Internet e-mail, a paper copy will be placed in the appropriate patent application file with an indication that the reply is NOT ENTERED. See MPEP § 502.03(II). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STELLA HIGGS whose telephone number is 571-270-5891 and whose electronic mail address is Stella.Higgs@uspto.gov.  The examiner can normally be reached on Monday through Thursday and alternating Fridays 7:30am to 4:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RENEE CHAVEZ can be reached at (571) 270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.